           Case 2:20-cv-00737-MCE-AC Document 13 Filed 12/11/20 Page 1 of 2


 1
     DAVID ALLEN (SBN 87193)
 2   DAVID ALLEN & ASSOCIATES
     5230 Folsom Boulevard
 3
     Sacramento, California 95819
 4
     Telephone (916) 455-4800
     Facsimile (916) 451-5687
 5   Email: dallen@davidallenlaw.com

 6   Attorneys for Plaintiff,
     CYNTHIA LUNDT-REALES
 7

 8
     RONALD K. ALBERTS (SBN: 100017)
 9
     ralberts@grsm.com
     SHANNON L. ERNSTER (SBN: 264940)
10   sernster@grsm.com
     GORDON REES SCULLY MANSUKHANI, LLP
11   633 West Fifth Street, 52nd Floor
     Los Angeles, CA 90071
12   Telephone: (213) 576-5000
     Facsimile: (213) 680-4470
13

14
     Attorneys for Defendant,
     METROPOLITAN LIFE INSURANCE COMPANY
15

16

17
                                  UNITED STATES DISTRICT COURT
18
                              EASTERN DISTRICT OF CALIFORNIA
19

20
     CYNTHIA LUNDT-REALES,                       Case No.: 2:20-cv-00737-MCE-AC
21

22
                     Plaintiff,
                                                 ORDER DISMISSING ENTIRE ACTION
23
     v.                                          WITH PREJUDICE

24
     METROPOLITAN LIFE INSURANCE
     COMPANY,
25
                     Defendant.
26

27
                                                 1
28                                    ORDER DISMISSING ACTION
            Case 2:20-cv-00737-MCE-AC Document 13 Filed 12/11/20 Page 2 of 2


 1           Pursuant to the parties’ Stipulation for Dismissal of Action with Prejudice and Federal
 2   Rule of Civil Procedure 41(a)(1)(A)(ii), and good cause appearing, this action shall be, and
 3   hereby is, DISMISSED with prejudice in its entirety as to all claims and parties. Each party shall
 4   bear its own attorney’s fees and costs, and the Clerk of the Court is directed to close the case.
 5          IT IS SO ORDERED.
 6

 7   Dated: December 10, 2020
 8

 9
                                            _______________________________________
10
                                            MORRISON C. ENGLAND, JR.
11                                          UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                    2
28                                       ORDER DISMISSING ACTION
